ORDER
Lola Henderson, a former psychiatric patient at the Zabloeki Department of Veterans Affairs Medical Center who has schizoaffective disorder, claims that her former psychiatrist, the hospital director, and a VA attorney violated her First Amendment rights and committed various torts against her. She alleges that the defendants secretly operated on her, implanting in her eyes “retina chips” that contain cameras and microphones. She further *539asserts that for the past several years, while she was not in the defendants’ care, the defendants have spoken to her for 20 hours per day, harassing and physically abusing her in numerous ways — for example, by burning her skin with taser guns and forcing her to communicate by belching.
Although the district court allowed this suit to proceed to summary judgment, it needn’t have waited that long, for Henderson’s claims are so obviously frivolous as to preclude subject matter jurisdiction in federal court. See Buntrock v. S.E.C., 347 F.3d 995, 997 (7th Cir.2003) (“[A] frivolous suit does not engage the jurisdiction of the district court.”); Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1256 (7th Cir.1994); cf. Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th Cir.2002) (applying the same principle in the context of the Prison Litigation Reform Act). The judgment of the district court is MODIFIED to reflect a dismissal on this basis, and, as modified, is
AFFIRMED.